Citation Nr: 0718233	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-23 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for allergies, also claimed as allergic rhinitis, 
sinusitis and reactive airway disease. 

2.  Entitlement to service connection for allergies, also 
claimed as allergic rhinitis, sinusitis and reactive airway 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, from November 1970 to July 1979 and from January 1981 
to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Although the veteran had perfected an appeal as to 
entitlement to service connection for post traumatic stress 
disorder (PTSD), the benefit sought in that regard was 
awarded pursuant to a July 2006 rating.  Accordingly, the 
Board of Veterans' Appeals considers the matter has been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over that claim.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2006).

The reopened claim for entitlement to service connection for 
allergies, variously characterized, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In a March 1997 rating decision the RO denied service 
connection for allergies; the veteran did not appeal that 
decision.

3.  Evidence received since the March 1997 rating decision 
relates to unestablished facts necessary to substantiate the 
claim for allergies and/or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which determined that 
entitlement to service connection for allergies was not 
warranted is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  As new and material evidence has been submitted, the 
claim for service connection for allergies is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and March 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

With respect to the claim on appeal, the Court recently found 
in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in order 
to fully comply with the VCAA notice requirement for new and 
material evidence claims the veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his/her claim.  It 
appears that the veteran may not have been accorded complete 
VCAA notice as contemplated in Kent.  However, because the 
claim is being reopened by the Board, there is no prejudice 
to the veteran.

The veteran had previously filed for service connection for 
allergies in December 1993.  A March 1994 VA examination 
limited findings to an assessment of hay fever; the RO 
interpreted the record as suggesting that the veteran had 
only experienced seasonal allergies in service and the 
necessity for ongoing treatment was not demonstrated.  The 
claim was denied in an unappealed rating from March 1997.  
The veteran did not appeal that determination, and it became 
final.  The veteran again filed to reopen her claim in April 
2003, and the present appeal has ensued.  

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board is mindful that the RO ultimately reopened the 
claim and denied it on the merits because of the absence of a 
medical opinion associating the claimed disorder to service.  
See Supplemental Statement of the Case of October 2006.  

Notwithstanding, the issue of new and material evidence must 
be addressed in the first instance by the Board because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  


At the time of the 1997 RO rating action, evidence of record 
included her May 1967 Report of Medical History, in which the 
veteran stated that her last asthma attack had occurred two 
years earlier.  A letter was requested from her physician.  A 
notation on the enlistment physical examination report 
indicated that a May 1967 letter from the veteran's local 
medical doctor was to the effect that had been free of asthma 
or any other lung problems since early childhood.  She was 
found fit for enlistment.  In August 1968 and in January 
1969, it was noted that she was being followed as a PPD 
converter.  Service medical records show that the veteran was 
diagnosed with asthma, DNEPTE, in August 1970.  She had a 
history of a lifelong positive PPD due to exposure to her 
father's tuberculosis (TB).  She was placed on Tedrol.  Her 
separation physical examination for her first period of 
service noted bronchial asthma, mild, asymptomatic at time of 
separation.  

The veteran reenlisted in the Navy.  The September 1970 
Report of Medical History noted he father's history of TB and 
that she had received prophylactic INH n the past.  April 
1971 treatment records document that the veteran was had been 
treated in 1969 her asthma.  A July 1972 reenlistment 
physical examination report noted mild asthma.  An October 
1974 chest X-ray noted no evidence of active disease.  In a 
February1975 Report of Medical History for purposes of entry 
into the physician's assistant program, a history of asthma 
attacks was noted; however, the accompanying physical 
examination revealed no lung pathology.  In November 1976, 
she was treated for allergic rhinosinusitis.   Treatment 
records reflect an impression of allergic rhinitis in 
December 1976.  From March 1977 to May 1977, she received 
allergy shots.  In late 1978, she was treated with Actifed.  

In an October 1980 Report of Medical History for purposes of 
entering the Army, the veteran reported that she had hay 
fever; she also indicated the past family history of TB.  The 
associated enlistment physical examination found no 
respiratory problems.  Chest X-ray studies dated in October 
1985 September 1988 were normal.  On her separation physical 
in August 1992, she reported that her asthma was inactive but 
that she had seasonal hay fever.  She denied sinusitis.  On 
examination, no pertinent abnormality was documented.  Post-
service medical records reflect that in March 1994, the 
veteran was assessed with hay fever, but no other claimed 
disorder relatable to the claim on appeal was then 
identified.  

Service connection for allergies was denied by a March 1997 
rating action.  The basis for the denial was that allergies 
were not treated in service, and the first mention of 
seasonal allergies was at the veteran's separation physical 
examination.  The RO noted that subsequent to service, there 
was no indication of ongoing treatment other than those 
required on a seasonal basis.

Evidence received subsequent to the March 1997 rating action 
includes the veteran's July 2003 statement reflecting the 
necessity for continuous (as opposed to seasonal) treatment 
for allergic rhinitis, an April 2001 outpatient report 
assessing the veteran with asthma and allergic rhinitis 
controlled by medication together with periodic physical 
examinations afforded in February 2004, May 2005, November 
2005 and May 2006 reporting assessments for asthma and 
seasonal allergies as well as chronic rhinitis.  In addition, 
a February 2002 clinical record indicates her symptomatology 
is consistent with chronic allergic sinusitis.  As the 
foregoing evidence was not of record at the time of the last 
final decision and as it raises a reasonable possibility of 
substantiating the claim, it is "new and material" and the 
claim must be reopened.


ORDER

The veteran's claim of entitlement to service connection for 
allergies claimed as allergic rhinitis, sinusitis and 
reactive airway disease, is reopened.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.



REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
VA's duty to assist the veteran includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 
(1992), Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
record reflects that the veteran was afforded a PFT, 
interpreted as positive in March 2005; however, that notation 
is inadequate to identify what pathology is present.  An 
attempt to obtain copies of all PFT records should be made.

The veteran served as a senior hospital corpsman during her 
Navy career and also as a senior enlisted medic during a 
portion of her Army service.  Moreover, according to a 
December 19, 2003 VA examination, the veteran also attended a 
medical college after service and became a certified 
paramedic.  Under the circumstances, the veteran's statements 
regarding her medical status is of probative value. 

The existing medical record presents some conflicting 
evidence as to the precise nature of any respiratory disorder 
present.  Her pulmonary status is complicated by the fact 
that she is a PPD converter, and at the time of her initial 
enlistment physical examination in 1967, she reported a 
childhood history of asthma, and a letter from the veteran's 
local medical doctor was required to attest to her pulmonary 
health.  Her condition has been variously described as a 
seasonal allergy, chronic sinusitis, and asthma.  As noted 
above, the veteran was assessed with asthma, DNEPTE, allergic 
rhinitis as well as seasonal hay fever during service.  The 
veteran currently has demonstrated some allergy 
manifestations; however, the record is somewhat conflicting 
as to the precise nature of the disorder(s) present.  38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could aid in substantiating a claim 
when the record contains evidence of an in-service event, 
injury, or disease).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

The Board considers that an examination would be helpful in 
this case to identify the precise nature of any existing 
disablement and also to ascertain whether or not such is/are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for allergies, 
also claimed as allergic rhinitis, 
sinusitis and reactive airway disease 
since her separation from service.  After 
the veteran has signed the appropriate 
releases, those records not already in 
the file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should schedule the 
veteran for a VA respiratory examination 
to be conducted by a physician 
knowledgeable as to allergies and other 
respiratory disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to discuss the veteran's 
pre-service history of asthma and TB 
exposure as it pertains to the present 
respiratory disorders.  

The examiner should address whether the 
veteran has any current, chronic and 
seasonal/acute allergy disorder(s).  An 
opinion is requested as to whether it is 
as least as likely as not (at least a 50 
percent probability) that any current 
chronic allergy disorder(s), had onset or 
is otherwise related to service.  An 
opinion is additionally requested as to 
whether any presently manifested 
seasonal/acute allergy diagnosed 
constitutes an acute condition that 
subsides in the absence of or removal of 
the allergen without residuals.  The 
examiner, in consideration of commonly 
accepted medical principals, is 
additionally requested to comment, 
without resort to speculation, as to 
whether the record demonstrates that any 
diagnosed allergy pre-existed service, 
and, if so, whether the condition 
permanently increased in severity beyond 
the natural progress of the condition. 

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


